Citation Nr: 0500776	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  95-18 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from May 1963 to October 
1965.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1994 rating decision 
which denied entitlement to service connection for post-
traumatic stress disorder (PTSD).  In a November 1999 
decision, the Board determined that service connection was 
not established for PTSD.  The appellant appealed the 
November 1999 decision to the United States Court of Appeals 
for Veterans Claims (Court).  

In February 2001, the Office of General Counsel for VA, on 
behalf of the Secretary, filed an unopposed motion for remand 
and for stay of proceedings.  The request was to vacate the 
November 1999 decision by the Board which denied service 
connection for PTSD, and to remand the matter for review of 
the appellant's claim in conjunction with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West 2002)).  The Court granted this motion in a March 
2001 order, and the case was returned to the Board for 
compliance with the directives stipulated in the motion.

Thereafter, the Board determined that entitlement to service 
connection for PTSD was not established in a February 2002 
decision.  The appellant appealed that Board decision to the 
Court.  In December 2002, the parties filed a joint motion to 
vacate the Board's decision and remand the matter to the 
Board.  The Court issued an order in December 2002, vacating 
and remanding the case to the Board for proceedings 
consistent with the joint motion.

The joint motion pointed out that VA had failed to provide 
the appellant with adequate notice of the provisions of the 
Veterans Claims Assistance Act of 2000 38 U.S.C. §§ 5103, 
5103A, 5107 (West 2002).  It was explained that the 
information provided to the appellant did not satisfy the 
requirements of 38 U.S.C.A. § 5103(a) and Quartuccio in that 
the appellant was not clearly notified of the evidence 
necessary to substantiate his claim for service connection 
for PTSD.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). Specifically, it was noted that the appellant was not 
provided specific notice of what additional evidence was 
necessary to substantiate the claims, what evidence VA would 
obtain, or the evidence that should be obtained by the 
appellant in support of his claim.  

The Board remanded this case in August 2003 to provide the 
appellant adequate VCAA notification.  The case returned to 
the Board in October 2004.


FINDINGS OF FACT

1.  The duties of the Department of Veterans Affairs (VA) to 
assist in the development of the veteran's claim and the 
notification requirements of the Veterans Claims Assistance 
Act of 2000 have been satisfied. 

2.  The appellant was not engaged in combat with the enemy.

3.  There is no credible supporting evidence to establish 
that the claimed stressors actually occurred.

4.  There is no evidence of a psychiatric disorder in service 
or a psychosis within one year subsequent to service 
discharge, nor is there competent medical evidence relating a 
current psychiatric disorder to such service, or to any 
incident therein. 


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).


2.  An acquired psychiatric disorder, other than post-
traumatic stress disorder, was not incurred in or aggravated 
by active military duty and was not incurred within one year 
after service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claim; and whether the claim has been fully 
developed in accordance with the Veterans Claims Assistance 
Act (VCAA) and other applicable law.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and provides an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) and (c) (2004). 
  
First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, where, as here, that notice was not provided at the 
time of the initial AOJ decision, the appellant has the right 
to VCAA content complying notice and proper subsequent VA 
process.  

The Board finds that the appellant has been provided VCAA 
content complying notice and proper subsequent VA process.  
In August 2003, this case was remanded for the express 
purpose of providing VCAA notice to the appellant.  This was 
then accomplished via a March 2004 letter.  The Pelegrini II 
Court held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  18 
Vet. App. at 120-121. 

The March 2004 letter advised the veteran what information 
and evidence was needed to substantiate the claim.  The 
letter also advised him what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition(s) and enough 
information for the RO to request records from the sources 
identified by the veteran.  He was specifically told that it 
was his responsibility to support the claim with appropriate 
evidence.  The appellant was advised to send VA any relevant 
evidence in his possession.  Finally the letter advised him 
what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

It must also be noted that the appellant has consistently 
been apprised by VA of what was needed to substantiate the 
claim since the beginning of the claims process.  A review of 
the record discloses that prior to the Board's 1999 decision, 
the RO had generally advised the appellant with respect to 
the evidence necessary to substantiate his claim for 
benefits.  The basic elements for establishing service 
connection, irrespective of the "well-grounded" doctrine, 
have remained unchanged.  Letters were sent to him in May 
1993, February 1998, and November 1998 requesting that he 
provide the specific information needed to attempt to verify 
his alleged stressors and information as to where he had 
received psychiatric treatment.  

The Board finds that the discussions in the statement of the 
case and supplemental statements of the case, in addition to 
correspondence to the appellant identified above, also 
generally provided him with information regarding the 
applicable regulations and evidence necessary to substantiate 
his claim.  The appellant was advised of the applicable law 
and regulations governing his claim in a May 1994 statement 
of the case (SOC).  He was also informed of the lack of 
evidence of the requisite diagnosis of PTSD and a verified 
in-service stressor necessary to establish entitlement to 
service connection for PTSD.  Supplemental statements of the 
case (SSOC) issued in 1995 and 1996 reviewed additional 
evidence received, and continued the denial of the claim 
based upon the absence of both a diagnosis and stressor.  The 
April 1997 SSOC informed the appellant that although a 
diagnosis of PTSD was noted, there was no evidence of a 
verified in-service stressor.  As pointed out in the joint 
motion, however, the SOC and SSOC did not contain adequate 
explanation to the appellant concerning the requirements 
necessary to substantiate a claim for psychiatric disability 
other than PTSD.  That has since been rectified by the 
express VCAA notice.

Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The letters to the appellant in 
1993, 1998, and 2004, in conjunction with the discussions 
contained in the other documents described above, have, in 
their totality, notified him what information and evidence 
was needed to substantiate the claim.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the veteran in March 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
an additional SSOC was provided to the veteran in August 
2004.  That SSOC also contained VA's regulation implementing 
the VCAA (38 C.F.R. § 3.159).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  He was 
given ample time to respond to each letter.  For these 
reasons, to decide the appeal would not be prejudicial error 
to the claimant. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since a RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, there 
has been no prejudicial error to the claimant.   

Regarding the 60-day period for response referenced in the 
March 2004 letter, the Board notes that the United States 
Court of Appeals for the Federal Circuit, on September 22, 
2003, invalidated such time restrictions.  Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  In this regard, the President signed into 
law, the Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
117 Stat. 2651 (Dec. 16, 2003), which now permits the VA to 
adjudicate a claim before the expiration of the one-year time 
period afforded pursuant to the statute.  The March 2004 
letter requested the information or evidence within 60 days, 
but also properly notified the appellant that he could take 
one year from the date of the letter to submit the requested 
information or evidence, but that VA may decide his claim 
sooner.

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
him concerning his claimed disability.   In this regard, the 
record discloses this matter was twice remanded for 
evidentiary development.  In conjunction with these remands, 
the appellant was requested on two occasions to provide 
statements concerning his alleged stressors.  There is no 
indication the appellant replied to either request although 
he was advised that such information would permit a more 
meaningful review of service department records for purposes 
of verifying his reported stressors.  Additionally, the 
appellant has been provided with multiple VA examinations.  
VA and private medical records have been associated with the 
claims file, as have the appellant's service medical and 
personnel records.  The appellant has more recently submitted 
additional written argument in support of his claim.  
Following a review of the record, the Board finds the 
appellant was given every opportunity to submit or identify 
relevant records in further support of his claim.  The 
appellant has reported no other potential sources of medical 
evidence for review in support of his claim.  The Board is 
satisfied that its duty has been met and that VA has made 
reasonable efforts to obtain records adequately identified by 
the appellant.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The appellant has been provided numerous VA examinations 
throughout the claims process, and sufficient medical 
evidence is of record to decide this claim.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.   

Factual Background

The appellant essentially contends he developed psychiatric 
disability due to the incidents of service and, as such, 
entitlement to service connection is warranted.

The appellant's service entrance examination reported no 
history of a psychiatric disorder, nor was a psychiatric 
disorder found on examination. The appellant injured a finger 
during a fight in December 1963, with additional treatment 
required in September 1964. A neuropsychiatric examination, 
conducted in May 1965, reported that the appellant complained 
of irritability, tension, and did not want to "go back to 
duty." The appellant stated that he was "in a fight every 
week" over some matter. History revealed that, during high 
school, he had received psychiatric care for one year on an 
outpatient basis at the recommendation of his parents. He 
stated he had not cared about anything, had frequently been 
truant, and had been apprehended for exploding mailboxes with 
cherry bombs. The appellant admitted to telling occasional 
lies throughout his life "but only if I want to get out of 
something" and then qualified the statement noting that he 
lied "mostly when they already know it's a lie." The past 
history of the appellant was considered of doubtful 
reliability.

Mental status examination at that time revealed the appellant 
to have been initially belligerent but later cooperative. His 
thoughts were coherent and goal directed; thought content 
revealed no special preoccupation, loosening of associations, 
or autistic thinking. He appeared to have average 
intelligence and manifested fair judgment but was lacking in 
insight. The impression was "inadequate personality with 
marked predisposition consisting of truancy and delinquent 
behavior in adolescence leading to recommendation for 
psychiatric consultation, defective relationship with father; 
service stress minimal (routine duties of his rate); 
impairment, marked for service." In view of the appellant's 
"poor motivation for service together with his recent 
disciplinary action, poor quarterly marks, background history 
of acting out," it was recommended that he be discharged as 
unsuitable for service. The report further stated that the 
appellant did not suffer from any disability that was the 
result of an incident of service or which was aggravated 
thereby.

After service discharge, the appellant was admitted to a 
private medical facility in 1966 with complaints of an 
inability to "settle down." He noted that since his military 
discharge, he had been "quite lost and unable to decide what 
to do with himself." On mental status examination, he was 
alert, with above average intelligence. His speech was 
logical and ideas coherent. There was no evidence of a 
thought disorder. His affect was guarded and appeared 
depressed. The impression was personality trait disturbance, 
other. Psychological testing revealed that the appellant 
trusted no one, guarded his feelings, and acted impulsively. 
The diagnostic impression was personality disturbance.

A hospital report from a VA facility dated in 1983 indicates 
that the appellant was admitted for substance abuse. A 
history of delirium tremors and numerous amnesia episodes was 
provided. The appellant was admitted to a VA facility in 
February 1990, with an admitting diagnosis of alcohol 
dependence. Mental status examination showed no evidence of 
psychosis or of suicidal or homicidal ideation. In August 
1990, he was admitted to a VA facility with a history of 
seizures, noted as related to alcohol withdrawal, a history 
of alcohol dependence, and depression with panic attacks. He 
was alert, oriented, and without delusions or hallucinations. 
In September 1990, the appellant was readmitted with a 
history of frequent panic attacks with agoraphobia and 
uncontrolled crying. He reported a sleep disorder and 
described feelings of being anxious without being able to 
identify the reasons and somewhat paralyzed in mobility. On 
examination, he was oriented in all spheres, and was lucid, 
relevant, and coherent. He was mildly depressed. His affect 
was full and appropriate, with no psychotic determinants. The 
diagnoses included generalized anxiety disorder, panic 
attacks in partial admission, and alcohol dependence.

VA outpatient treatment records indicate that the appellant 
sought treatment in February 1991 for alcoholism. In March 
1991, it was noted that the appellant stopped taking his 
medication. He was admitted to a VA medical facility in May 
1991, with complaints of depression, anxiety attacks that 
resulted in agoraphobia, unemployment, and marital problems. 
It was noted that after the appellant stopped taking his 
medication, he slipped into a depression and started to fear 
"things" irrationally. He reported that he had been drinking 
heavily and had suicidal ideas. It was noted that he had had 
legal trouble in the past as a result of driving while under 
the influence of alcohol. Mental status examination revealed 
that he was oriented, with intact memory. His level of 
intellectual functioning was in the superior range, his 
stream of thought and speech were lucid, relevant, and 
coherent, he was mildly depressed and anxious, and his affect 
was full and appropriate. He denied any psychotic 
determinants. While hospitalized, he was restarted on his 
medication with immediate improvement. The final diagnoses 
included panic disorder with agoraphobia and alcoholism.

A June 1991 VA outpatient treatment record notes that the 
appellant had several social, occupational, and legal "blows" 
which he narrated with appropriate anxiety, anger, 
frustration, and mild pressure of speech. In July 1991, he 
complained of chest pain and left arm pain. The diagnosis was 
panic disorder. In September 1991 the appellant was admitted 
to a VA medical facility for alcohol dependence. Mental 
status examination did not show psychotic symptoms or 
suicidal or homicidal ideation. Memory and intellect were not 
impaired. Diagnoses on discharge included "alcohol dependence 
continues."

The appellant was admitted to a VA medical facility in July 
1992 with complaints of being anxious, tense, uptight, 
apprehensive, and tremulous. He stated he was having "very 
severe nightmares of the Vietnam War, very severe flashbacks 
of the Vietnam War, reliving the Vietnam War, lost close 
friends in the Vietnam War, [and] was getting depressed and 
self-medicating himself with alcohol." On examination, the 
appellant was oriented and coherent, but irrelevant. He had 
mood swings and depressed mood. Insight and judgment were 
impaired; his recent memory and remote memory were fair. 
Registrational recall, counting and calculation, general 
knowledge, and abstract ability were fair. His intelligence 
was average. Specific stressors were not provided. The 
assessment was post-traumatic stress disorder, delayed type 
Vietnam War, severe with affective features, and alcohol 
dependence.

In March 1993 the appellant was treated as a VA outpatient 
for problems dealing with post-traumatic stress disorder 
symptoms that caused him "to become immobile and not wanting 
to even go out of his house." In April 1993 the appellant 
reported that his post-traumatic stress disorder was "getting 
worse and that his drinking [had] increased." No stressors 
were reported. In May 1993 it was noted that the appellant 
had isolated himself and become a hermit. He had panic 
attacks and night fears. The impression was post-traumatic 
stress disorder and depression. No stressors were reported. 
The appellant was admitted into the substance abuse treatment 
program at a VA medical facility in June 1993. Mental status 
examination failed to reveal evidence of psychosis; however, 
a history of bipolar disorder was noted. A great amount of 
anxiety was reported. Psychological testing gave the 
diagnostic impression of a passive/aggressive personality 
disorder and bipolar disorder. The diagnoses on discharge 
were alcohol dependence, bipolar disorder, and 
passive/aggressive personality disorder.

At an August 1993 VA psychiatric examination, the appellant 
stated that while in service he injured his hand and was 
hospitalized for "a lengthy period of time." He stated that 
he saw "a good bit of death" during his time in the hospital 
and that he had vivid nightmares of those who died and were 
in severe pain because of their wounds. The appellant 
reported crying spells and problems with depression. A 
history of suicide attempts was reported, and although no 
visual or auditory hallucinations were reported, psychotic 
episodes in the past were noted. The appellant stated that he 
was uncomfortable "going out by himself" and fearful around 
crowds. He further noted that he had periods during which he 
was amnesic; the examiner stated that it was difficult to 
determine whether these were dissociative episodes, fugue-
like states, or alcohol-induced blackouts.

On mental status examination, it was noted that the appellant 
smelled of alcohol, but he and his ex-spouse denied he had 
been drinking. He was oriented, had a good knowledge of 
current events, and his intelligence was estimated in the 
superior range. His affect was appropriate to his mood, which 
was one of moderate anxiety. The appellant displayed 
satisfactory attention and concentration. Long-term memory 
was reported as generally intact, but some short-term memory 
problems were noted. There was no evidence of hallucinations 
or delusions, and the appellant's common sense, reasoning, 
and judgment were within normal limits. The diagnostic 
impressions were chronic bipolar disorder; alcohol 
dependence; multiple substance abuse; and personality 
disorder, not otherwise specified.

A subsequent August 1993 VA outpatient treatment record 
indicates that the appellant became nervous easily, was 
depressed, isolated, blue feeling, and not sleeping well, 
dreaming all the time. His mood was dysphoric and his affect 
was anxious. He was not psychotic. No stressors were 
reported. The impressions included post-traumatic stress 
disorder.

In written correspondence received by the VA in January 1994, 
the appellant stated that while aboard the USS BAUER he had 
been subjected to harassment, verbal abuse, and threats from 
the commanding officer. The appellant reported that the USS 
BAUER had survived a typhoon on the way to the Gulf of 
Tonkin, listing several degrees past the limit that it had 
been designed to withstand and going under green water 
several times. He stated they had been in serious danger of 
sinking. It was at that time that the USS BAUER had had a 
narrow miss with another ship. He noted that, during the 
typhoon, equipment had fallen on the radioman working next to 
him, breaking both of the man's arms. The appellant reported 
that once they arrived at the Gulf of Tonkin, the USS BAUER 
had been involved with a number of skirmishes with PT boats. 
He further stated that the USS BAUER had shelled the 
coastline indiscriminately. He reported that he had seen 
several helicopters sink into the Gulf, with no survivors.

After duty in the Gulf of Tonkin, the USS BAUER was stationed 
in Subic Bay, where a friend reportedly fell to his death 
between the USS BAUER and another ship. He stated that his 
friend had died instantly. The appellant stated that while in 
the Philippines he had been surrounded by a mob wielding 
knives and sticks. He fought them off as best he could until 
some other sailors rescued him. The appellant reported that, 
while at the hospital at Subic Bay, he saw two men who had 
been burned badly. He had asked someone to help them but was 
told that the men were going to die anyway. They had died a 
couple of hours later. He further reported that, when he had 
arrived at the Manila hospital, he had seen two bodies on 
stretchers that had been cut in half by a restraining cable. 
The appellant stated that, while he had been hospitalized in 
Tennessee, a corpsman would withhold pain medication from 
another patient, who had a gaping wound in his knee. The 
corpsman would also slice this patient's feet with a razor 
blade and pour jock itch medicine into the cuts. On one 
occasion, the corpsman put a jar full of ticks into that 
patient's wound. The appellant stated that corpsmen at the 
hospital had harassed and threatened him, and on one occasion 
had thrown billiard balls at him.

Records from the Social Security Administration show that in 
1994 an examining psychologist found that the appellant had a 
history of bipolar disorder, alcohol dependency and abuse, 
and a personality disorder with avoidance and 
passive/aggressive features. VA outpatient treatment records 
dated in 1994 note diagnoses of alcohol abuse and bipolar 
disorder. An entry in March 1994 indicates that the appellant 
was sleeping poorly and not concentrating. It was noted that 
he was not taking medication and the examiner suspected 
recent alcohol intake. No stressors were reported. The 
impressions were post-traumatic stress disorder and 
depression. A March 1995 VA outpatient treatment record 
indicates that the appellant was having nightmares. His mood 
was depressed and his affect was flat. No stressors were 
reported. The impression was post-traumatic stress disorder.

The appellant was admitted to a VA facility in September 1995 
for "drinking heavily." He stated that he was having 
difficulty with his memory. He initially agreed to enter the 
substance abuse treatment program but then declined because 
"his lawyer advised him not to go because it might interfere 
with his disability claim." During his hospitalization, there 
was no evidence of psychosis, depression, or mania, but 
withdrawal was noted. The discharge diagnoses were alcoholism 
and bipolar disorder, by history.

In December 1995 the appellant was treated as a VA outpatient 
for complaints of nightmares and intrusive thoughts. No 
stressors were provided. The impression was post-traumatic 
stress disorder. In August 1996, the appellant stated that he 
was feeling down and was very shaky and irritable. He stated 
his memory was poor. Mood was depressed and his affect was 
flat. No stressors were provided. The impression was post-
traumatic stress disorder.

The appellant also submitted a written statement of stressors 
that was received by the RO in October 1996. He reported that 
while on the USS BAUER, there was a near miss with another 
ship. He stated that the USS BAUER was fired upon with 
torpedoes by North Vietnamese PT boats, and he was required 
to shoot back. The appellant stated that he killed several 
people. He reported that a sailor caught his leg in the gun 
turret. The sailor's leg was then amputated. He saw "several" 
helicopters sink into the water, with no survivors. He noted 
that on a few occasions he saw bodies float by the ship. The 
appellant reported that upon his arrival at the hospital at 
Subic Bay, he saw two men on stretchers that had been badly 
burned and unattended. He asked someone to help them but was 
told they were going to die anyway. They died a couple hours 
later. He further reported that when he arrived at the Manila 
hospital, he saw two men on stretchers that had been cut in 
half by a cable and were left unattended. He asked someone to 
help them but was told they were going to die anyway. The 
appellant stated that when he was hospitalized in Memphis, 
Tennessee, one of his jobs was to take bodies to the morgue. 
He was in the morgue during an autopsy of a girl who had been 
run over by a train. He stated that he fainted. He was also 
asked to take body parts to the incinerator. On one occasion, 
he was carrying a bag that broke spilling the body parts. The 
appellant reported that he had to retrieve the body parts and 
put them in another bag.

The appellant testified at a January 1997 personal hearing 
before the RO. He reported that on the way to the Gulf of 
Tonkin, his ship, the USS BAUER, was in a "big typhoon." 
While in Japan, the appellant and a friend got on the wrong 
ship, and, rather than walk back off, they tried to jump from 
one ship to another. His friend did not make it and died. The 
appellant stated that he did not know if his friend died 
instantly. He further stated that in a hospital he saw two 
men that had been cut in half by a cable. The appellant 
further stated that he saw a "dozen" helicopters crash into 
the water. There were no survivors. He further stated that 
the ship would proceed down the coast of Vietnam and the 
sailors were ordered to fire without seeing at whom they were 
firing. The appellant further testified that, while he was 
hospitalized for his finger, he saw fifty-two people die in 
the beds next to him. He also spoke of a soldier who lost his 
leg after stepping on a land mine. An orderly in the hospital 
would slice the soldier's feet and put jock itch medicine and 
ticks in the soldier's wound.

In a statement received by the RO in February 1997, a former 
teacher of the appellant's reported noting a deterioration of 
the appellant's physical health since the mid-1970s.

A board of two VA psychiatrists examined the appellant in 
March 1997. It was noted that the appellant's chart was not 
available for review. The examiner noted that the appellant 
had difficulty remembering the sequence of events and days 
and, other than his last in-service hospitalization when he 
had had surgery on his hand, the reasons for his 
hospitalizations in service. He stated that he had been 
hospitalized in service in psychiatric wards. The appellant 
was extremely vague. There was marked amnesia. On 
examination, the appellant appeared depressed, and his speech 
was rambling. He denied the use of alcohol in the last six 
months. He stated that he cried daily, was sad most of the 
time, had a low energy level, and that his thinking and 
concentration were severely impaired. Suicidal thoughts 
occurred weekly, and his appetite was poor. The appellant 
stated that about every six months he would be hypomanic and 
would feel unusually active and not be depressed. The 
appellant stated that he would have nightmares about the 
bodies of two people in a plane that were cut in half and 
killed and were in the corridor at the Clark Air Field 
Hospital. He also had dreams of his best friend who jumped 
from one ship to another and drowned. The appellant's range 
of intelligence was average, but he was not competent, with 
marked impairment of memory as well as cognitive impairment 
related to his heavy use of alcohol in the past. The 
diagnoses were bipolar disorder, with most recent episode 
depressed; post-traumatic stress disorder, by history; and 
alcohol induced persisting dementia.


A March 1997 VA outpatient treatment record indicates that 
the appellant had trouble sleeping, anxiety, irritability, 
flashbacks, and intrusive thoughts about the Tonkin Gulf; 
however, no specific stressors were provided. His mood was 
depressed, and his affect was flat. The impression was post-
traumatic stress disorder.

A report from the United States Armed Services Center for 
Research of Unit Records was received in November 1998. The 
Director for the Center for Research of Unit Records revealed 
the appellant's unit of assignment during the period of May 
1964 to September 1964. The Director noted:

[T]he USS BAUER was deployed to the Western Pacific 
(WESTPAC) during 1964. In addition, the history 
documents that the USS BAUER recovered a naval 
officer who had dropped 40 feet to the sea from a 
helicopter when a cable snapped. The history makes no 
mention of the other incidents as stated by [the 
appellant].

We have also reviewed the May-September 1964 deck 
logs for the USS BAUER and are able to verify that 
the USS BAUER steamed in formation with the USS 
KEARSARGE. However, we are unable to verify that 
there was near-collision. Also the deck logs and the 
U.S. Navy casualty files, available to us, do not 
list a Seaman King Hatt, from the USS BAUER, as being 
killed or injured during [the appellant's] tour of 
duty. In addition, we are unable to verify any of 
[the appellant's] other stressors.

In order to conduct research into the incident 
involving the two men being cut in half by a 
restraining cable, [the appellant] must provide more 
specific information. He should include the most 
specific date possible, the individual's full name, 
and the name of the aircraft carrier they were 
assigned.



[The appellant] stated that he was involved in an 
altercation in . . . the Philippines in which he and 
a friend fought off a mob of people wielding knives 
and sticks. He was then transferred to the U. S. 
Naval Hospital, Subic Bay for medical treatment. 
Information regarding this medical treatment and the 
botched surgery on his hand at the U. S. Naval 
Hospital, Millington, Tennessee, should be in his 
[service records].

A VA psychological evaluation conducted in December 1998 
noted that the appellant was guarded at the beginning of the 
interview but that, as the interview progressed, he appeared 
less guarded and answered more questions, although his 
answers were vague and circumstantial. His speech was 
hesitant, with some thought blocking noted. His affect was 
constricted at the beginning of the examination, but he 
smiled and laughed towards the end. His mood was depressed, 
and he reported frequent thoughts of suicide and 
hopelessness. He stated that he cried several times daily, 
had low energy, decreased appetite, and did not enjoy things 
he formerly enjoyed. It was reported that the appellant 
walked in his sleep and had recently tried to strangle his 
spouse in the middle of the night. The examiner noted that 
the appellant was a poor historian, particularly regarding 
his military experience. The appellant stated that he had 
recently begun to remember "many more things" that had 
happened during his service. He was oriented in all spheres. 
Immediate memory was within normal limits for his age, as was 
delayed recall. He had great difficulty with remote memory. 
He was not overly concrete. His judgment, insight, and 
reliability were questionable.

The results of the psychological testing were positive for 
indices of depression, anxiety, and nervousness, with social 
alienation and strong obsessional characteristics. The 
examiner further concluded:

With respect to the question of Post Traumatic Stress 
Disorder, [the appellant] was in a combat zone for a 
limited amount of time with no direct contact with 
the enemy. The majority of the reported trauma 
emanated from vicarious experience which certainly, 
if accurate, could be traumatic. However, there are 
numerous inconsistencies between the records 
reviewed, his earlier accounts of the events, and 
statements made during the current interview. In 
addition, his spouse supplied a great deal of the 
biographical and historical information while [the 
appellant] remained uncertain and vague about most of 
the reported traumatic events. Further, [the 
appellant] complained of a "severe memory problem" 
and cognitive decline, but his current assessment 
does not fully support this.

. . . .

[The appellant] is a very poor historian with 
numerous examples of presenting inaccurate historical 
information. Due to this lack of an accurate history, 
I do not feel that the diagnosis of Post Traumatic 
Stress Disorder is warranted at this time.

The diagnoses included anxiety disorder, not otherwise 
specified; bipolar disorder, by history; alcohol abuse, 
partial and sustained remission; and personality disorder, 
not otherwise specified with avoidant and antisocial 
personality features.

At a December 1998 VA psychiatric examination, the examiner 
noted that the appellant worried about killing villagers and 
a sailor on a Vietnamese gunboat. The appellant also claimed 
to have flashbacks, "seeing the witnessing and seeing the 
bombing of the villages." He stated that he has nightmares 
about those events at least three times per week and had 
flashbacks daily. The examiner stated that the appellant was 
difficult to interview because he had difficulty remembering 
things in a sequence. The appellant claimed to have mood 
swings, explosive anger, and feelings of depression. The 
appellant stated that he had nightmares five times per week 
relating to events in the Subic Bay regarding the two men who 
were cut in half lying on gurneys.

Mental status examination revealed that the appellant 
appeared over-sedated, with halting speech. The examiner 
reported that, although the appellant "came across as if he 
[were] an active alcoholic with some tremors in his hand" he 
denied drinking. The examiner stated that the appellant's 
general demeanor and response seemed to suggest that he was 
denying his usage of alcohol. His thought processes were goal 
directed, with a tendency to be tangential and 
circumstantial. His mood was slightly depressed and somewhat 
anxious. The appellant denied being actively suicidal or 
homicidal, and denied hallucinations. He was oriented and 
remembered what he had for lunch, and the current president, 
but not the previous president. Serial sevens were accurate 
and fast. Similarity seemed intact, and he remembered three 
objects after five minutes. The examiner could not make 
conclusions as to how much insight the appellant had into his 
problems but felt there was a significant amount of denial. 
The diagnoses included post-traumatic stress disorder, 
history of bipolar affective disorder, history of alcohol 
dependence and abuse, and passive dependent personality 
disorder.

A VA post-traumatic stress disorder examination was conducted 
in February 1999. The appellant complained of being 
chronically depressed and cried often, although the examiner 
stated that during the examination the appellant did not cry 
and did not seem particularly depressed. There was no 
evidence of psychosis. The appellant stated that he still had 
nightmares and flashbacks of the things he witnessed in 
Vietnam, but not as often as he did since he had been put on 
new medication. The appellant stated that while in the Tonkin 
Gulf, he saw a friend fall off the side of the ship and die. 
He also said he saw men who had been killed during a plane 
landing, having been cut in half by braking wires. He told 
the examiner that he shot a North Vietnamese between his eyes 
when a Vietnamese boat came near the ship. He also stated 
that he dreamt about the other people who had been killed or 
injured, particularly the loss of his friends. The 
appellant's spouse stated that when the appellant did not 
take his medication he became manic and grandiose. The 
appellant stated that he averaged twelve hours of sleep per 
day. A long history of alcohol abuse was reported, although 
the appellant was in denial about the current amount of 
alcohol he drank. Sensorium was intact, but there was a 
memory deficit. Mood was one of mild depression and affect 
was somewhat blunted. The diagnoses included bipolar disorder 
type II, chronic post-traumatic stress disorder, organic 
brain syndrome, and personality disorder not otherwise 
specified.


In April 2004, the appellant submitted additional evidence.  
A March 2004 VA outpatient treatment record continued to show 
diagnosis of PTSD.  The examiner noted the appellant had 
"experienced several traumatic events" during his military 
service, but the exact nature of those "events" was not 
described.  The appellant also submitted copies of emails 
from L.L., a former shipmate.  The only discussion in the 
emails possibly corroborating the appellant's statements is 
that L.L. recalls the ship was tasked with a recovery mission 
when a helicopter went down, but L.L. stated all that was 
retrieved was a strut with an inflated tire attached, and 
L.L. presumed the crew had gone down with the helicopter. 

Service connection law in general

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  A psychotic 
disorder is subject to presumptive service connection.

1. Post Traumatic Stress Disorder

Service connection for PTSD now requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  Prior to the effective date of 38 C.F.R. 
§ 3.304(f) on June 18, 1999, and at the time the veteran's 
claim for service connection for PTSD was filed in 1993, the 
requirements for service connection for PTSD were: medical 
evidence establishing a clear diagnosis of the condition; 
credible supporting evidence that the claimed stressor 
actually occurred; and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998).  Throughout 
the course of this appeal, the RO considered both versions of 
38 C.F.R. § 3.304(f).  Regardless, the change in regulation 
has no bearing on this case, since both versions require 
evidence that the claimed in-service stressor actually 
occurred - the dispositive factor here, as discussed in more 
detail below.

Initially, the Board acknowledges that the veteran has 
received some medical diagnoses of PTSD, attributed to his 
account of his military service.  Nevertheless, the Board is 
unable to accept the diagnosis as based upon a confirmed 
stressor because the preponderance of the evidence is against 
a finding that the veteran engaged in combat with the enemy 
during active service, and the record does not otherwise 
contain independent evidence which confirms his account of 
in-service stressors.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence.  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board 
is not required to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The United States Court of Appeals for Veterans 
Claims (Court) has held that: 

"[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Before this 
provision applies, the Board must make a specific finding 
that the appellant was engaged in combat with the enemy.  See 
Zarycki. 

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the 
appellant must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  The fact that the 
appellant served in a "combat area" or "combat zone" does 
not mean that he himself engaged in combat with the enemy.  
Id.  Moreover, a general statement in the appellant's service 
personnel records that he participated in a particular 
operation or campaign would not, in itself, establish that he 
engaged in combat with the enemy because the terms 
"operation" and "campaign" encompass both combat and non-
combat activities.  Id.  Whether or not a veteran "engaged 
in combat with the enemy" must be determined through 
recognized military citations or other supportive evidence.  
No single item of evidence is determinative, and VA must 
assess the credibility, probative value, and relative weight 
of each relevant item of evidence.  Id.  The claimant's 
assertions that he engaged in combat with the enemy are not 
ignored, but are evaluated along with the other evidence of 
record.  Id.  However, the claimant's assertions that he 
"engaged in combat with the enemy" are not sufficient, by 
themselves, to establish this fact.

The Board finds that the veteran did not engage in combat 
with the enemy.  In the instant case, the appellant's Armed 
Forces of the United States Report of Transfer or Discharge, 
Department of Defense Form 214, reports that the appellant 
did not receive decorations, medals, badges, commendations, 
citations, or campaign ribbons. However, foreign or sea duty 
of approximately four months was noted. The appellant's 
military operating specialty was reported as a radioman.  His 
military occupational specialty does not indicate combat 
service.  There is no indication in the personnel records 
that he was assigned or participated in combat duties.  

The appellant's personnel records indicate that in May 1964 
he was transferred for duty to the USS BAUER. In September 
1964 he was transferred to the Naval Hospital at Subic Bay in 
the Philippines for treatment purposes. Information received 
from the United States Armed Services Center for Research of 
Unit Records (USASCRUR) in October 1998 noted that the 
appellant was deployed to the Western Pacific during 1964. 
However, none of the stressor incidents involving the 
appellant firing upon the North Vietnamese, either in PT 
boats or along the coastline, was verified from the ship's 
locations, missions, operations, and significant activities.  
Therefore, not only do the appellant's personnel records fail 
to confirm combat service, but the available records for the 
ship on which he was stationed fail to confirm participation 
in combat activity.

Therefore, although the evidence shows that he served 
overseas in Vietnam, the evidence does not support the 
conclusion that the appellant personally engaged in combat 
with the enemy, and the provisions of 38 U.S.C.A. § 1154(b) 
do not apply.  There must be credible supporting evidence of 
record that the alleged stressors actually occurred in order 
to warrant service connection.  His lay testimony is 
insufficient, standing alone, to establish service 
connection.  Cohen v. Brown, 10 Vet. App 128, 147 (1997) 
(citing Moreau, 9 Vet. App. at 395).  

In May 1993 the RO requested that the appellant provide a 
detailed description of the specific traumatic events that 
produced the stress that resulted in the appellant's alleged 
post-traumatic stress disorder. This information was to 
include the dates, units, and places the incidents occurred, 
as well as any names of people who died.  He was again asked 
to provide this information in February and November 1998.

The appellant submitted statements in January 1994 and 
October 1996 outlining his stressors. Further, he testified 
before the RO in 1997. The appellant stated that while aboard 
the USS BAUER survived a typhoon on the way to the Gulf of 
Tonkin, listing several degrees past the limit it was 
supposed to withstand and going under green water several 
times. The appellant stated they were in serious danger of 
sinking. It was at that time, that the USS BAUER had a narrow 
miss with another ship. The appellant reported that once they 
arrived at the Gulf of Tonkin, the USS BAUER was involved 
with a number of skirmishes with PT boats. He further stated 
that the USS BAUER would shell the coastline 
indiscriminately. He reported that he saw several helicopters 
sink into the Gulf, with no survivors. Nevertheless, USASCRUR 
did not verify the incidents described above. They noted that 
the USS BAUER recovered a naval officer who dropped 40 feet 
to the sea from a helicopter when a cable snapped. USASCRUR 
further noted that the USS BAUER steamed in formation with 
the USS KEARSAGE but there is no information regarding a 
near-collision.

After duty in the Gulf of Tonkin, the appellant stated that 
the USS BAUER was stationed in Subic Bay, where a friend fell 
to his death between the USS BAUER and another ship. He 
stated that his friend died instantly. USASCRUR reported no 
record of the seaman reported by the appellant as being 
listed as being killed or injured during the appellant's tour 
of duty. The appellant further stated that while in the 
Philippines he was surrounded by a mob wielding knives and 
sticks. He fought them off as best he could until some other 
sailors rescued him. USASCRUR stated that this would be 
verifiable in the appellant's Official Military Personnel 
File; however, no such incident is reported in the 
appellant's service medical records or personnel file.

The appellant reported that while at the hospital at Subic 
Bay he saw two men who had been badly burned. He asked 
someone to help them but was told they were going to die 
anyway. They died a couple hours later. He further reported 
that when he arrived at the Manila hospital, he saw two 
bodies on stretchers that had been cut in half by a 
restraining cable. USASCRUR stated that more information 
would be necessary to verify this incident, to include the 
specific date, name of the individuals, and the name of the 
aircraft carrier they were assigned to. By correspondence, 
dated in February 1998, the RO requested more specific 
information regarding the appellant's stressors and, in 
November 1998, the RO requested information noted by 
USASCRUR. However, the appellant failed to respond to either 
of these requests. As the Court has stated, "the duty to 
assist is not always a one-way street. If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence." Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 
406 (1991).  This concept was not changed by the enactment of 
the VCAA  Without specific information from the appellant as 
to the alleged stressors, there is nothing further VA can do 
on his behalf.  Attempts were made to verify the stressors 
based on the information previously provided.  

The appellant stated that while hospitalized in Tennessee, a 
corpsman would withhold pain medication from a patient that 
had a gaping wound in his knee. The corpsman would also slice 
this patient's feet with a razor blade and pour jock itch 
medicine in the cuts. On one occasion, the corpsman put a jar 
full of ticks in his wound. The appellant stated that the 
corpsmen at the hospital harassed and threatened him, and on 
one occasion threw billiard balls at him. USASCRUR stated 
that "we are unable to verify any of [the appellant's] other 
stressors."

In reviewing the evidence of record, there is no 
corroborating "credible supporting evidence" of the claimed 
in-service stressors.  Without specific identifying 
information such as dates, places, and/or names of 
individuals involved in the alleged stressor events, there is 
no possible way the events could ever be corroborated.  The 
name the appellant provided was not corroborated by official 
records as a person who died in Vietnam.  The claim that the 
appellant saw several helicopter crashes is not corroborated.  
It is known that the ship participated in a recovery mission 
after a helicopter crash; it is not known that individuals on 
the ship actually witnessed the crash, nor is it known that 
any bodies were retrieved.  The notation that the ship 
recovered a naval officer does not indicate whether that 
officer was alive or dead.  The typhoon that allegedly almost 
destroyed the ship and was so traumatic to the appellant is 
not noted in the ship's history.  

Additionally, the Board finds a number of inconsistencies 
regarding the appellant's statements as to the exact nature 
of the in-service stressors. In July 1992 the appellant 
stated he was having "very severe nightmares of the Vietnam 
War, very severe flashbacks of the Vietnam War, reliving the 
Vietnam War, lost close friends in the Vietnam War . . . ." 
Additionally, the appellant reported experiencing flashbacks 
of villages being bombed in Vietnam. However, as discussed 
above, the appellant, although serving in the United States 
Navy during the Vietnam War, did not serve in combat. In a 
statement received by the RO in January 1994, the appellant 
reported that when he arrived at the Manila hospital, he saw 
two bodies on stretchers that had been cut in half by a 
restraining cable. In subsequent reports, these men were 
noted as alive, and although the appellant requested help for 
these men, the help was refused and they died thereafter. In 
the appellant's initial stressor statement in 1994, he 
reported seeing several helicopters crash into the sea, with 
no survivors; however, in sworn testimony before the RO in 
1997, the appellant stated that he saw a "dozen" helicopters 
crash. Initially, he noted that he saw a friend die when he 
jumped from one ship to another while in Japan; however, in 
1999, he stated that he saw a friend killed when he fell off 
the side of the ship while in the Gulf of Tonkin.

The appellant stated at an August 1993 VA psychiatric 
examination that, while in service, he injured his hand and 
was hospitalized for "a lengthy period of time." He stated 
that he saw "a good bit of death during his time in the 
hospital" and he had vivid nightmares of those who died and 
were in severe pain because of their wounds. Nevertheless, 
the examiner did not find these stressors to be sufficient to 
support a diagnosis of post-traumatic stress disorder, as the 
diagnoses included chronic bipolar disorder, alcohol 
dependence, multiple substance abuse, and personality 
disorder, not otherwise specified.

The appellant has been shown to be a poor historian, 
particularly regarding his military experience, with 
questionable reliability. Examiners have found that the 
appellant has difficulty with remote memory. The VA 
psychologist in December 1998 reported numerous examples of 
the appellant presenting inaccurate historical information 
and therefore felt that the diagnosis of post traumatic 
stress disorder was not warranted. Although recent VA 
psychiatric examinations in December 1998 and February 1999 
found diagnostic impressions of post-traumatic stress 
disorder, one examiner remarked that the appellant had 
difficulty remembering things in a sequence and the other 
found a memory deficit. It has been noted that the 
appellant's spouse provided the biographical background. 
Neither examiner provided a verified stressor upon which 
their diagnosis of post-traumatic stress disorder was based.


Credibility is an adjudicative, not a medical determination.  
The Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  As a general matter, the Board finds the appellant's 
allegations and reported history to be not credible.  As 
noted above, there are so many inconsistencies in the record, 
it is difficult to determine the truth.  In addition to the 
inconsistencies, there are other statements which the Board 
finds are simply implausible or unbelievable, such as the 
allegation that a patient in a military hospital was 
subjected to treatment from a medical professional that 
included slicing his feet with razors and putting ticks in an 
open wound.  There is also the fact that during service, the 
appellant admitted to telling lies, and the post-service 
medical records indicate the appellant is vague and a poor 
historian with "numerous examples of presenting inaccurate 
historical information."  For these reasons, the Board 
concludes the appellant's statements to be of limited 
evidentiary weight.

The Board is cognizant of the recent case of Pentecost v. 
Principi, 16 Vet. App. 124 (2002), wherein the Court reversed 
the Board's denial of a claim for service connection for PTSD 
on the basis of an unconfirmed in-service stressor.  However, 
in Pentecost, the claimant submitted evidence that his unit 
was subjected to rocket attacks.  The Court pointed out that 
corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See, also, Suozzi v. Brown, 
10 Vet. App. 307 (1997).  The facts in this case are 
distinguishable because the appellant has submitted no 
independent evidence of the occurrence of the claimed in-
service stressors.  Indeed, as noted above, VA obtained 
records concerning the history of the ship upon which he 
served off the coast of Vietnam, as well as his personnel and 
service medical records, which do not confirm his 
allegations. 

In summary, the Board has concluded that the preponderance of 
the evidence is against a finding that the appellant engaged 
in combat with the enemy while on active duty, that there is 
no independent verification of his reported in-service 
stressors, and that his account of what duties he performed 
during his Vietnam service is of doubtful credibility.  
Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim of service 
connection for PTSD, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.

2. Acquired Psychiatric Disorder, Other Than Post-Traumatic 
Stress Disorder

With regard to a psychiatric disorder other than PTSD, the 
evidence reveals that, during service, the appellant was 
diagnosed with a personality disorder. No psychiatric 
disorder was shown in service by the evidence of record.  
Without diagnosis of an actual psychiatric disorder during 
service, incurrence is not factually shown.

Additionally, a psychosis was not shown within one year 
subsequent to service discharge.  The 1966 medical records 
continue to show diagnosis of a personality disorder.  
Therefore, presumptive service connection is not warranted.

Currently, the appellant has been diagnosed with chronic 
bipolar disorder and passive dependent personality disorder. 
For VA compensation purposes, personality disorders are not 
diseases or injuries within the meaning of applicable 
legislation and are, therefore, not eligible for service 
connection. 38 C.F.R. § 3.303(c).  The evidence first shows 
diagnosis of a chronic psychiatric disorder in 1990, 
approximately 25 years after the appellant's separation from 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service].  None of the post-
service psychiatric disorders, to include bipolar disorder, 
has been related to service or any incident therein. 

Accordingly, the claim is denied as there is no competent, 
persuasive evidence of a relationship between the post-
service psychiatric condition(s) and the appellant's military 
service.  There is no benefit of the doubt that could be 
resolved in favor of the veteran.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder, is 
denied.


	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


